Title: To John Adams from Francis Dana, 31 October – 1 November 1782
From: Dana, Francis
To: Adams, John


      My dear Sir
         St: Petersbourg,Octr: 20th. 1782. O.S. [31 October N.S.]
      
         I wrote you yesterday by a different course: You will receive that letter a few days after this comes to your hands. You will be pleased to see that immediate attention is paid to a particular part of it, as requested. I then advised you that your Son wou’d set off the same day (which he did about noon) for Stockholm, where he proposed to remain 8. or 10. days, and then to pursue his journey by the way of Copenhagen, Lubec, and Hambourg. and that you might expect him in all December. I charged him to write you from Stockholm, and also to write me from several intermediate stations in Finland. We must allow 20 Days for Stockholm at this season, when the roads are in their worst state; and when they will not pass the Sinus Bothnicum unless the winds are fair, as the days are short, and the Boatmen will not remain out in the night. He travels from hence in a Post-Chaise with a Gentleman who will hold his course as far as Hambourg. From thence he will take a place in a Stage if convenient. He has letters for Stockholm from the Spanish Minister here, the Marquis de la Torre, and from the Swedish Chargé d’Affairs, as well as others, and indeed from others for all the principal places thro’ which he will pass. He will have an opportunity in this route to see Countries which perhaps he might otherwise not have seen. There is a Swedish Gentleman of Stockholm in company with them, with whom we are well acquainted. He will pay a particular attention to him at Stockholm, and if possible procure him a fellow Traveller on to Holland. I have charged him to consult this Gentleman & to follow his advice about the residue of his journey— I have waited upon the Dutch Ambassador about the Generals picture. He tells me he has not received it, or heard any thing about it and desires me to enquire of you by whom you sent it, and in what manner; whether it was addressed to him, or verbal directions only given to deliver it to him for me—whether it was closed up or sent open by itself, or put into a packet for him. When he shall know the proper facts, he was pleased to say he wou’d enquire after it. He desired his compliments to you— If you sent it by the person who brought you the Court Almanacks last Summer, as he has not yet arrived, having stopt among his friends in Germany, there is no doubt but he will deliver it in time— I have received the copy of your Treaty, & of the Resolutions of Congress respecting Captures, & Felonies committed on the High-Seas, but no letters or other papers accompanying them. I most cordially thank you and Mr: Thaxter for these— Have you received any intelligence of the issue of Genl: Clarke’s expedition against the important Fortress of Detroit. It seems he has had two detachments already surprised & cut off. I fear these checks may render the expedition abortive. It is of much consequence to us to break up, & gain possession of that chain of British Posts, along our Frontiers. Have you any particular intelligence in what part of the United States Mr. Vadreuille has arrived with his Fleet. If he does not proceed for New-York without loss of time, I think nothing may be expected from him this campaign, as every thing depends upon his fleet arriving there before the British. Adieu, my dear Sir, I am with the greatest respect / Yours &c
         FD
      
      
         Dear Sir
         Octr: 21st: 1782. [O.S., 1 November N.S.]
         I have kept this letter open till the arrival of the Post, which this day brings me your letter of the 10th. of Octr: which acknowledges the receipt of mine of the 5/16 of Septr:. I thank you for the important intelligence you communicate to me. I am glad to hear {John Adams} intends to change his quarters for sometime. Tho’ your letter to me had not been opened at the Office here. yet Mr: Thaxter’s enclosing two, upon one sheet, from Mr: Morris had, & was sent to me in that State. They are of no consequence however, and their curiosity will meet with no great gratification in this instance. Mr: T. shou’d not have sent his on in that course. All my letters in future must go thro’ the particular channel I have marked out, otherwise they will fall into the hands of the Ministry. Pray give this direction to Mr: S. if you leave him at a certain station, & request him to give it to Messrs: De Neufville & Ingraham & Bromfield immediately. I will write your Son this day—I heard from him yesterday on his route, all well.
         Your’s &c
   